     19-10142-tmd Doc#25 Filed 06/15/19 Entered 06/15/19 09:06:19 Pg 1 of 5
                         UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 IN RE:                                         §           CASE NO. 19-10142-TMD
      ALEMENH HABITE GIORGIS                    §
                                                §
                                                §
       Debtor                                   §           CHAPTER 13

              TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS
This pleading requests relief that may be adverse to your interests.

No hearing will be conducted on this recommendation concerning claims (or its treatment
of any claim) unless a written response is filed within twenty-one (21) days from the date of
service.

A timely response is necessary for a hearing to be held. If no response is timely filed, the
treatment of claims reflected in the recommendation shall be deemed approved by the
court without further hearing or order.

By order of the Court, the Trustee's Recommendation Concerning Claims shall set a bar
date for objection to claims, for contesting the validity or priority of liens, and for
challenging the priority of claims. The bar date shall be the twenty-first (21st) day after
the service of the Recommendation of Claims. Any objection, motion or adversary
contesting the validity or priority of any claim reflected in this Recommendation
Concerning Claims may not be filed after the expiration of the bar date except upon leave
of the Court after motion requesting such leave and upon notice of hearing to the Chapter
13 Trustee, the Debtor, the Debtor's counsel, and all parties in interest.


TO THE HONORABLE TONY M. DAVIS, UNITED STATES BANKRUPTCY JUDGE.
       Comes now Deborah B. Langehennig, Chapter 13 Trustee (hereinafter "Trustee"), and
making this her recommendation concerning claims, would respectfully show the Court as
follows:

                                                I.

       The time for filing claims in this proceeding has expired. The Trustee has reviewed all of
the claims filed in this proceeding. Attached is a Schedule containing the Trustee's
recommendation as to various matters concerning claims, including the amount and classification
of each creditor's claim(s). The dividend paid to allowed general unsecured claims to be paid
through the plan is currently 100%. Pursuant to the confirmed plan, the Trustee shall receive her
administrative claim of no less than 10% of the confirmed plan base.
      19-10142-tmd Doc#25 Filed 06/15/19 Entered 06/15/19 09:06:19 Pg 2 of 5

                                                   II.

       If a party in interest disagrees with any of the Trustee's recommendations, such party may
file a response to the Trustee's Recommendation, or may file an objection to any disputed claim
listed on the attached schedule. Responses and objections must be filed within twenty-one (21)
days from the date of service hereof. Each claim for which there is no response or objection filed
within twenty-one (21) days from the date of service hereof will be treated as listed in the
attached schedule.

                                                   III.

       If the Plan provides that the Trustee is to disburse the ongoing mortgage payment, the
Trustee will disburse pursuant to the provisions of the Plan, the Proof of Claim and attached
exhibits, and any notices filed by the creditor.

                                                   IV.

                 NOTICE OF BAR DATE FOR OBJECTIONS TO CLAIMS
       Responses to the Trustee's recommendation or additional objections to claims must be
filed within twenty-one (21) days from the date of service hereof with the United States
Bankruptcy Clerk, 903 San Jacinto, Suite 322, Austin, TX 78701 and served on the appropriate
parties pursuant to the Bankruptcy Rules.



                                                   Respectfully submitted,
                                                   /s/ Deborah B. Langehennig
                                                   Deborah B. Langehennig
                                                   6201 Guadalupe Street
                                                   Austin, TX 78752
       19-10142-tmd Doc#25 Filed 06/15/19 Entered 06/15/19 09:06:19 Pg 3 of 5

                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS


  IN RE:    ALEMENH HABITE GIORGIS
                                                              Schedule of Claims

                                                            Case Number:     19-10142-TMD

Trustee   Creditor Name and Address        Account Number         Amount     Classification/Comments
Claim ID#
   16     AT&T CORP                        5967                   $289.89    UNSECURED
          PO BOX 5072                            Treatment of Claim:         CLAIM FILED
          CAROL STREAM, IL 60197-5072       GENERAL UNSECURED CLAIM          INTEREST RATE: 0.00%


   8     CAPITAL ONE                       7095                    $0.00     UNSECURED
         % TSYS DEBT MANAGEMENT              Treatment of Scheduled Claim:   NOT FILED
         PO BOX 5155                        GENERAL UNSECURED CLAIM          INTEREST RATE: 0.00%
         NORCROSS, GA 30091

   9     CAPITAL ONE                       5000                    $0.00     UNSECURED
         % TSYS DEBT MANAGEMENT              Treatment of Scheduled Claim:   NOT FILED
         PO BOX 5155                        GENERAL UNSECURED CLAIM          INTEREST RATE: 0.00%
         NORCROSS, GA 30091

  28     CODILIS & STAWIARSKI PC                                   $0.00     NOTICE ONLY
         400 N SAM HOUSTON PKWY EAST             Treatment of Claim:
         STE 900                              NOTICE ONLY CREDITOR           INTEREST RATE: 0.00%
         HOUSTON, TX 77060                                                   Freedom Mortg Corp

  10     CREDIT MANAGEMENT INC             4341                    $0.00     UNSECURED
         4200 INTERNATIONAL PKY              Treatment of Scheduled Claim:   NOT FILED
         CARROLLTON, TX 75007-1906          GENERAL UNSECURED CLAIM          INTEREST RATE: 0.00%


  11     CREDIT MANAGEMENT INC             3999                    $0.00     UNSECURED
         4200 INTERNATIONAL PKY              Treatment of Scheduled Claim:   NOT FILED
         CARROLLTON, TX 75007-1906          GENERAL UNSECURED CLAIM          INTEREST RATE: 0.00%


  12     CREDIT MANAGEMENT INC             5891                    $0.00     UNSECURED
         4200 INTERNATIONAL PKY              Treatment of Scheduled Claim:   NOT FILED
         CARROLLTON, TX 75007-1906          GENERAL UNSECURED CLAIM          INTEREST RATE: 0.00%


  13     CREDIT ONE BANK                   9474                    $0.00     UNSECURED
         P O BOX 60500                       Treatment of Scheduled Claim:   NOT FILED
         CITY OF INDUSTRY, CA 91716-0500    GENERAL UNSECURED CLAIM          INTEREST RATE: 0.00%


  14     ENHANCED RECOVERY CORPORATION0033                       $0.00       UNSECURED
         8014 BAYBERRY RD                Treatment of Scheduled Claim:       NOT FILED
         JACKSONVILLE, FL 32256        GENERAL UNSECURED CLAIM               INTEREST RATE: 0.00%
       19-10142-tmd Doc#25 Filed 06/15/19 Entered 06/15/19 09:06:19 Pg 4 of 5
Trustee   Creditor Name and Address    Account Number            Amount       Classification/Comments
Claim ID#
   15     ENHANCED RECOVERY CORPORATION7846                       $0.00       UNSECURED
          8014 BAYBERRY RD                Treatment of Scheduled Claim:       NOT FILED
          JACKSONVILLE, FL 32256        GENERAL UNSECURED CLAIM               INTEREST RATE: 0.00%


   2     FREEDOM MORTGAGE CORPORATION6934                        $36,172.68   MORTGAGE ARREARAGE
         10500 KINCAID DR                         Treatment of Claim:         CLAIM FILED
         ATTN: PAYMENT PROCESSING                ARREARAGE CLAIM              INTEREST RATE: 0.00%
         FISHERS, IN 46037-9764                                               803 Clarence Bohls Lane

  31     FREEDOM MORTGAGE CORPORATION6934/Mar 19 mtg pymt        $1,917.49    MORTGAGE ARREARAGE
         10500 KINCAID DR                         Treatment of Claim:         CLAIM FILED
         ATTN: PAYMENT PROCESSING                ARREARAGE CLAIM              INTEREST RATE: 0.00%
         FISHERS, IN 46037-9764                                               March 2019 mortgage
                                                                              payment

  17     IC SYSTEM INC                    2220                     $0.00      UNSECURED
         444 HWY 96 EAST                     Treatment of Scheduled Claim:    NOT FILED
         PO BOX 64887                       GENERAL UNSECURED CLAIM           INTEREST RATE: 0.00%
         ST PAUL, MN 55164-0887

  18     IC SYSTEM INC                    8634                     $0.00      UNSECURED
         444 HWY 96 EAST                     Treatment of Scheduled Claim:    NOT FILED
         PO BOX 64887                       GENERAL UNSECURED CLAIM           INTEREST RATE: 0.00%
         ST PAUL, MN 55164-0887

   6     INTERNAL REVENUE SERVICE         1651                   $6,599.94    PRIORITY
         PO BOX 7317                             Treatment of Claim:          CLAIM FILED
         PHILADELPHIA, PA 19101-7317        PRIORITY UNSECURED CLAIM          INTEREST RATE: 0.00%
                                                                              2015/2017/Est. 2018

  19     INTERNAL REVENUE SERVICE         1651                   $30,801.12   UNSECURED
         PO BOX 7317                             Treatment of Claim:          CLAIM FILED
         PHILADELPHIA, PA 19101-7317        GENERAL UNSECURED CLAIM           INTEREST RATE: 0.00%
                                                                              2007/2011-2014/Penalty

   3     JON ANDERSON                                              $0.00      SECURED
         1370 CR 4104                            Treatment of Claim:          CLAIM FILED
         NEW BOSTON, TX 75570              PAID DIRECTLY BY DEBTOR(S)         INTEREST RATE: 0.00%
                                                                              20585 Cameron

  20     MERCHANTS & PROF CREDIT BUREAU9294                       $0.00       UNSECURED
         PO BOX 140675                    Treatment of Scheduled Claim:       NOT FILED
         AUSTIN, TX 78714-0675          GENERAL UNSECURED CLAIM               INTEREST RATE: 0.00%


  21     MIDWEST RECOVERY SYSTEMS         4381                     $0.00      UNSECURED
         2747 W CLAY ST, STE A               Treatment of Scheduled Claim:    NOT FILED
         ST CHARLES, MO 63301               GENERAL UNSECURED CLAIM           INTEREST RATE: 0.00%


  22     MIDWEST RECOVERY SYSTEMS         1657                     $0.00      UNSECURED
         2747 W CLAY ST, STE A               Treatment of Scheduled Claim:    NOT FILED
         ST CHARLES, MO 63301               GENERAL UNSECURED CLAIM           INTEREST RATE: 0.00%


  23     NATIONAL CREDIT SYSTEMS INC      2358                   $1,517.24    UNSECURED
         PO BOX 312125                           Treatment of Claim:          CLAIM FILED
         ATLANTA, GA 31131                  GENERAL UNSECURED CLAIM           INTEREST RATE: 0.00%
       19-10142-tmd Doc#25 Filed 06/15/19 Entered 06/15/19 09:06:19 Pg 5 of 5
Trustee   Creditor Name and Address        Account Number            Amount      Classification/Comments
Claim ID#
   24     NATIONAL CREDIT SYSTEMS INC      2359                     $1,000.00    UNSECURED
          PO BOX 312125                           Treatment of Claim:            CLAIM FILED
          ATLANTA, GA 31131                  GENERAL UNSECURED CLAIM             INTEREST RATE: 0.00%


  25     PHOENIX FINANCIAL SERVICES LLC various                     $0.00        UNSECURED
         PO BOX 361450                      Treatment of Scheduled Claim:        NOT FILED
         INDIANAPOLIS, IN 46236          GENERAL UNSECURED CLAIM                 INTEREST RATE: 0.00%
                                                                                 various accts (3)

   7     QUANTUM3 GROUP LLC                4349                     $286.01      UNSECURED
         PO BOX 788                               Treatment of Claim:            CLAIM FILED
         KIRKLAND, WA 98083-0788             GENERAL UNSECURED CLAIM             INTEREST RATE: 0.00%
                                                                                 applied card systems

  26     RANDOLPH BROOKS FEDERAL CREDIT9574
                                        UNION                     $0.00          UNSECURED
         PO BOX 2097                      Treatment of Scheduled Claim:          NOT FILED
         UNIVERSAL CITY, TX 78148-2416  GENERAL UNSECURED CLAIM                  INTEREST RATE: 0.00%


  29     TEXAS COMPTROLLER OF PUBLIC ACCOUNTS
                                       2190                    $1,535.59         PRIORITY
         % REVENUE ACCOUNTING DIVISION        Treatment of Claim:                CLAIM FILED
         ATTN BANKRUPTCY                PRIORITY UNSECURED CLAIM                 INTEREST RATE: 0.00%
         PO BOX 13528                                                            Taxes
         AUSTIN, TX 78711-3528
  30     TEXAS COMPTROLLER OF PUBLIC ACCOUNTS
                                       2190                     $508.41          UNSECURED
         % REVENUE ACCOUNTING DIVISION        Treatment of Claim:                CLAIM FILED
         ATTN BANKRUPTCY                GENERAL UNSECURED CLAIM                  INTEREST RATE: 0.00%
         PO BOX 13528
         AUSTIN, TX 78711-3528
  32     TEXAS GUARANTEED STUDENT LOAN CORPORATION                $0.00          NOTICE ONLY
         DBA TRELLIS COMPANY                  Treatment of Claim:
         PO BOX 83100                      NOTICE ONLY CREDITOR                  INTEREST RATE: 0.00%
         ROUND ROCK, TX 78683

   4     TITLEMAX OF TEXAS INC             1651                     $2,611.12    SECURED BY VEHICLE
         15 BULL ST                                Treatment of Claim:           CLAIM FILED
         STE 200                                   SECURED CLAIM                 INTEREST RATE: 5.25%
         SAVANNAH, GA 31401                                                      2008 Hummer H3/910 claim

  27     TITLEMAX OF TEXAS INC             1651                          $0.00   SECURED BY VEHICLE
         15 BULL ST                               Treatment of Claim:            CLAIM FILED
         STE 200                            CLAIM DISALLOWED BY ORDER            INTEREST RATE: 0.00%
         SAVANNAH, GA 31401                                                      2002 Buick
                                                                                 LeSabre/Surrendered in 4/2/19
                                                                                 Amended Plan/Disallowed
                                                                                 5/9/19

   5     WESTLAKE FINANCIAL SERVICES       6884                     $6,170.28    SECURED BY VEHICLE
         4751 WILSHIRE BLVD STE 100               Treatment of Claim:            CLAIM FILED
         LOS ANGELES, CA 90010                SECURED CLAIM - VALUED             INTEREST RATE: 5.25%
                                                                                 2008 Cadillac Escalade
